The lessor claimed title under a sheriff's sale and deed. The demise was on 6 November, 1848. The deed was dated on the same day.
The defendant contended that the date of the deed was no evidence that it was executed on that day, and the plaintiff could not recover without proving that it was executed on the day it bore date.
The court charged that the date of the deed was prima facie evidence of the time of its execution. To this the defendant excepts, which is the only point made in the case. *Page 201 
There is no error. The date of the deed or other writing is prima facie
evidence of the time of its execution, upon the general principle that the acts of every person in transacting business are presumed to be consistent with truth in the absence of any motive for falsehood.
PER CURIAM.                                              No error.
Cited: Newlin v. Osborne, 49 N.C. 158; Meadows v. Cozart, 76 N.C. 452;Kendrick v. Dellinger, 117 N.C. 493; Kendrick v. Ins. Co., 124 N.C. 317;Fortune v. Hunt, 149 N.C. 362.